Exhibit 99.1 Mercantile Bank Corporation Reports Third Quarter 4 Results Benefits of merger with Firstbank Corporation emerging GRAND RAPIDS, Mich., October 21, 201 4 – Mercantile Bank Corporation (NASDAQ: MBWM) ("Mercantile") reported net income of $5.9 million, or $0.35 per diluted share, for the third quarter of 2014, compared with net income of $3.5 million, or $0.40 per diluted share, for the prior-year period. Third quarter performance reflects progress in the integration of Mercantile and Firstbank Corporation (“Firstbank”), which merged o n June 1, 2014, including consolidated operating results for the combined businesses. Results for the quarter also include $1.3 million in pre-tax merger-related costs. On an after-tax basis, these costs were $0.9 million, or $0.05 per diluted share. Excluding these costs, adjusted net income was $6.8 million and adjusted earnings per diluted share was $0.40. Third quarter highlights: ● Net interest margin increased to 3.95% from 3.62% in the second quarter ● Loan pipeline remains strong ● Successful merging of computer processing systems ● Nonperforming assets remain at a negligible level ● New loan funding of approximately $47 million during the quarter “Mercantile delivered a strong performance in both revenue and profitability in the third quarter,” said Michael Price, President and Chief Executive Officer. “This was the first full quarter of operations following our merger with Firstbank, and our experience indicates that we are on track to realize the significant cost savings and business opportunities that were identified during the merger negotiations. We remain confident of the positive attributes of the merger.” “Our integration teams have made excellent progress in bringing these two institutions together in a seamless way,” said Samuel Stone, Executive Vice President. “Our teams achieved a major milestone in the third quarter with the successful merging of computer processing systems involving minimal customer disruption. We are grateful for the hard work of our employees in delivering significant progress in the initial integration of Firstbank and Mercantile while continuing to serve our customers and grow our business.” Except as noted, the Firstbank merger that was consummated effective June 1, 2014, is primarily contributing to the increases over the linked and prior year periods in the income statement and balance sheet. “Acquired loans”, as used herein, are those assumed in the Firstbank merger. The Firstbank merger was considered a business combination and accounted for under FASB Accounting Standards Codification Topic 805, Business Combinations (“ASC 805”). All Firstbank assets and liabilities were recorded at their estimated fair values as of the date of merger and identifiable intangible assets were recorded at their estimated fair value. Estimated fair values are considered preliminary, and in accordance with ASC 805, are subject to change up to one year after the merger date. This allows for adjustments to the initial purchase entries if additional information relative to closing date fair values becomes available, and we continue to analyze our estimates of the fair values of Firstbank’s assets and liabilities. Certain reclassifications of prior periods’ amounts may also be made to conform to the current period’s presentation and would have no effect on previously reported net income amounts. Operating Results Total revenue, which consists of net interest income and noninterest income, more than doubled during the third quarter of 2014 to $28.9 million, up $15.2 million or 111.2 percent from the prior-year third quarter. Net interest income during the third quarter of 2014 was $26.0 million, up $14.0 million or 116.7 percent from the third quarter of 2013, reflecting a 106.0 percent increase in average earning assets and a 19 basis point increase in the net interest margin. The strong increase in the net interest margin was fueled by a merger-related 39 basis point reduction in the cost of funds. Noninterest income during the third quarter of 2014 was $2.9 million, up 72.3 percent from the third quarter of 2013. Industry-wide weakness in mortgage banking revenue caused the percentage increase in noninterest income to be less than the percentage increase in net interest income. Mercantile recorded a negative $0.4 million provision for loan losses during the third quarter of 2014, compared to a negative $1.7 million provision during the respective 2013 period. The negative provision expense is the result of several factors, including recoveries of previously charged-off loans, reversals of specific reserves, a reduced level of loan-rating downgrades and ongoing loan-rating upgrades as the quality of the loan portfolio continued to improve. Noninterest expense totaled $20.7 million during the third quarter of 2014, up 109.0 percent from the prior-year third quarter. Pre-tax merger-related costs totaled $1.3 million during the third quarter of 2014, compared to $0.7 million in the third quarter of 2013. Costs associated with the administration and resolution of problem assets, including legal expenses, property tax payments, appraisal costs and write-downs on foreclosed properties, were $0.2 million during the third quarter of 2014 compared to $0.4 million during the third quarter of 2013. Gains on sales of other real estate, which are netted against problem asset costs, totaled $0.3 million during both the third quarter of 2014 and 2013. Mr. Price continued: “We are extremely pleased to realize the projected improvement in our net interest margin and its very positive impact on profitability. However, we have also seen our results negatively affected to a lesser degree by an industry-wide slowdown in mortgage banking activity as our mortgage banking income in the third quarter of 2014 was less than half of what the two companies added together achieved a year ago. We are pleased with the quality of our loan portfolio. During the third quarter, we recorded a $0.4 million negative provision, primarily reflecting continued recoveries of prior period loan charge-offs. We will continue to take advantage of new business opportunities in our markets and remain flexible and opportunistic as we pursue disciplined growth for long-term performance.” B alance Sheet As of September 30, 2014, the balance sheet reflected the June consummation of the merger with Firstbank. Total assets were $2.86 billion, an increase of $1.44 billion or 100.6 percent from December 31, 2013; total loans increased $1.02 billion, or 96.4 percent, to $2.07 billion over the same time period. Compared to September 30, 2013, total assets increased $1.44 billion, or 101.3 percent, and total loans increased $993 million, or 92.3 percent. Approximately $47 million in term loans to new and existing borrowers were funded during the third quarter of 2014. Robert B. Kaminski, Jr., Mercantile’s Executive Vice President and Chief Operating Officer, noted: “We continue to take advantage of the expanded banking footprint resulting from the merger. While new loan originations slowed in the third quarter generally, reflecting the timing of closing and funding loans in the pipeline, we saw ongoing strength in new loan opportunities, and the loan pipeline for the fourth quarter is expected to produce a rebound in funding. Our September 30, 2014, loan total of $2.068 billion represents 2.4 percent net growth over the nine months, or just over 3 percent on an annualized basis. We are expecting that loan closings in the fourth quarter will increase this growth rate for the full year. Our pipeline includes, among other credits, over $140 million in unfunded commitments on commercial construction and development loans that are in the construction phase. We have also added resources in the form of senior and experienced lending officers in the Grand Rapids and Lansing markets, positioning us for further growth.” Commercial-related real estate loans continue to comprise a majority of Mercantile’s loan portfolio, representing approximately 55 percent of total loans as of September 30, 2014. Non-owner occupied commercial real estate (“CRE”) loans and owner-occupied CRE loans equaled 28.3 percent and 19.9 percent of total loans, respectively, as of September 30, 2014. Commercial and industrial loans represented 26.2 percent of total loans as of September 30, 2014. As of September 30, 2014, total deposits were $2.27 billion, up $1.15 billion from September 30, 2013. Growth in local deposits was driven primarily by the merger, as well as new commercial loan relationships. Deposit totals were flat during the third quarter as emphasis remained on improving funding mix and reducing cost while additional funding was not needed. Wholesale funds were $240 million, or less than 10 percent of total funds, as of September 30, 2014. Asset Quality Nonperforming assets (“NPAs”) at September 30, 2014 were $8.7 million, or 0.3 percent of total assets, compared to $9.6 million as of December 31, 2013, and $12.2 million as of September 30, 2013 (0.7 percent and 0.9 percent of total assets, respectively). This level of NPAs represents a decline of $0.9 million or 8.8 percent from the end of 2013 and a decline of $3.4 million or 28.2 percent from the year-ago quarter-end. Mr. Kaminski commented: “The merger continues to support the positive trend of the past several years in improving asset quality and delivering meaningful reductions in nonperforming assets. The combined Mercantile team will stay committed to sustaining this strong financial base while staying true to our community banking roots, maintaining a steady focus on meeting the needs of our existing customers and implementing innovative marketing initiatives.” Nonperforming loans (“NPLs”) totaled $6.1 million as of September 30, 2014, down $2.5 million from the year-ago quarter-end, while foreclosed real estate and repossessed assets decreased $0.9 million from the year-ago quarter-end. As of September 30, 2014, CRE NPLs totaled $1.1 million. Owner-occupied nonperforming CRE loans accounted for $0.8 million of total CRE NPLs, while investor-owned CRE NPLs accounted for $0.3 million. Owner-occupied and rental residential NPLs totaled $4.4 million as of September 30, 2014. Net loan charge-offs were $0.1 million during the third quarter of 2014 compared with net loan recoveries of $0.6 million for the linked quarter and $1.9 million for the prior-year quarter. Capital Position Shareholders’ equity totaled $321 million as of September 30, 2014, an increase of $168 million from year-end 2013 primarily due to the merger with Firstbank. The Bank’s capital position remains above “well-capitalized” with a total risk-based capital ratio of 14.0 percent as of September 30, 2014, compared to 15.7 percent at December 31, 2013. At September 30, 2014, the Bank had approximately $93 million in excess of the 10.0 percent minimum regulatory threshold required to be considered a “well-capitalized” institution. Mercantile reported 16,862,583 total shares outstanding at September 30, 2014, reflecting the issuance of 8,087,272 new shares to Firstbank shareholders effective on the merger consummation at June 1, 2014. Mr. Price concluded: “We are very pleased with the excellent progress we have made in the integration of Firstbank and Mercantile. Today, the combined Mercantile operates with a strong and stable source of core funding, proven excellence in commercial lending and a robust offering of products and services. The combined company has a strengthened competitive position with an expanded geographic footprint, an enhanced retail delivery system, a more diversified loan portfolio and greater loan origination capabilities. We are excited about the future of Mercantile and the opportunity to bring an extensive array of products and services to both existing and potential clients.” About Mercantile Bank Corporation Based in Grand Rapids, Michigan, Mercantile Bank Corporation is the bank holding company for Mercantile Bank of Michigan. Mercantile provides banking services to businesses, individuals and governmental units, and differentiates itself on the basis of service quality and the expertise of its banking staff. Mercantile has assets of approximately $2.9 billion and operates 53 banking offices serving communities in central and western Michigan. Mercantile Bank Corporation’s common stock is listed on the NASDAQ Global Select Market under the symbol “MBWM.” Forward-Looking Statements This news release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Actual results may differ materially from the results expressed in forward-looking statements. Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and nontraditional competitors; changes in banking regulation or actions by bank regulators; changes in tax laws; changes in prices, levies, and assessments; our ability to successfully integrate the operations of Mercantile and Firstbank and their respective subsidiary banks; the ability of the combined company to compete in the highly competitive banking and financial services industry; the impact of technological advances; governmental and regulatory policy changes; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; changes in local real estate values; changes in the national and local economies; and other factors, including risk factors, disclosed from time to time in filings made by Mercantile with the Securities and Exchange Commission. Mercantile undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. FOR FURTHER INFORMATION: AT MERCANTILE BANK CORPORATION: Michael Price Charles Christmas President & Chief Executive Officer Chief Financial Officer 616-726-1600 616-726-1202 mprice@mercbank.com cchristmas@mercbank.com Mercantile Bank Corporation Third Quarter 2014 Results MERCANTILE BANK CORPORATION CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, DECEMBER 31, SEPTEMBER 30, 2014 2013 2013 (Unaudited) (Audited) (Unaudited) ASSETS Cash and due from banks $ 49,707,000 $ 17,149,000 $ 33,207,000 Interest-bearing deposits 72,443,000 6,389,000 6,428,000 Federal funds sold 10,102,000 123,427,000 86,283,000 Total cash and cash equivalents 132,252,000 146,965,000 125,918,000 Securities available for sale 454,009,000 131,178,000 123,793,000 Federal Home Loan Bank stock 19,226,000 11,961,000 11,961,000 Loans 2,068,265,000 1,053,243,000 1,075,487,000 Allowance for loan losses ) ) ) Loans, net 2,047,891,000 1,030,422,000 1,050,292,000 Premises and equipment, net 48,570,000 24,898,000 25,159,000 Bank owned life insurance 55,992,000 51,377,000 51,073,000 Goodwill 50,870,000 0 0 Core deposit intangible 16,418,000 0 0 Other assets 37,876,000 30,165,000 33,807,000 Total assets $ 2,863,104,000 $ 1,426,966,000 $ 1,422,003,000 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 535,101,000 $ 224,580,000 $ 216,055,000 Interest-bearing 1,736,607,000 894,331,000 905,454,000 Total deposits 2,271,708,000 1,118,911,000 1,121,509,000 Securities sold under agreements to repurchase 142,869,000 69,305,000 65,680,000 Federal Home Loan Bank advances 57,033,000 45,000,000 45,000,000 Subordinated debentures 54,301,000 32,990,000 32,990,000 Accrued interest and other liabilities 16,200,000 7,435,000 6,990,000 Total liabilities 2,542,111,000 1,273,641,000 1,272,169,000 SHAREHOLDERS' EQUITY Common stock 317,374,000 162,999,000 163,629,000 Retained earnings (deficit) 5,948,000 ) ) Accumulated other comprehensive income (loss) Total shareholders' equity 320,993,000 153,325,000 149,834,000 Total liabilities and shareholders' equity $ 2,863,104,000 $ 1,426,966,000 $ 1,422,003,000 Mercantile Bank Corporation Third Quarter 2014 Results MERCANTILE BANK CORPORATION CONSOLIDATED REPORTS OF INCOME THREE MONTHS ENDED THREE MONTHS ENDED NINE MONTHS ENDED NINE MONTHS ENDED September 30, 2014 September 30, 2013 September 30, 2014 September 30, 2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) INTEREST INCOME Loans, including fees $ 26,323,000 $ 13,411,000 $ 55,079,000 $ 38,944,000 Investment securities 2,545,000 1,214,000 5,729,000 3,780,000 Federal funds sold 7,000 38,000 117,000 127,000 Interest-bearing deposits 25,000 4,000 46,000 17,000 Total interest income 28,900,000 14,667,000 60,971,000 42,868,000 INTEREST EXPENSE Deposits 1,971,000 2,190,000 6,279,000 6,733,000 Short-term borrowings 34,000 19,000 83,000 57,000 Federal Home Loan Bank advances 166,000 141,000 472,000 379,000 Other borrowed money 740,000 323,000 1,532,000 938,000 Total interest expense 2,911,000 2,673,000 8,366,000 8,107,000 Net interest income 25,989,000 11,994,000 52,605,000 34,761,000 Provision for loan losses ) Net interest income after provision for loan losses 26,389,000 13,694,000 55,605,000 39,461,000 NONINTEREST INCOME Service charges on accounts 807,000 397,000 1,749,000 1,155,000 Mortgage banking income 569,000 194,000 981,000 671,000 Other income 1,523,000 1,092,000 3,965,000 3,455,000 Total noninterest income 2,899,000 1,683,000 6,695,000 5,281,000 NONINTEREST EXPENSE Salaries and benefits 10,685,000 5,256,000 23,393,000 15,094,000 Occupancy 1,515,000 639,000 3,141,000 1,921,000 Furniture and equipment 560,000 242,000 1,175,000 754,000 Merger-related costs 1,250,000 719,000 5,081,000 779,000 Problem asset costs 235,000 373,000 179,000 783,000 FDIC insurance costs 331,000 184,000 733,000 604,000 Other expense 6,165,000 2,509,000 12,312,000 7,383,000 Total noninterest expense 20,741,000 9,922,000 46,014,000 27,318,000 Income before federal income tax expense 8,547,000 5,455,000 16,286,000 17,424,000 Federal income tax expense 2,600,000 2,002,000 5,248,000 5,554,000 Net Income $ 5,947,000 $ 3,453,000 $ 11,038,000 $ 11,870,000 Basic earnings per share $ 0.35 $ 0.40 $ 0.89 $ 1.36 Diluted earnings per share $ 0.35 $ 0.40 $ 0.89 $ 1.36 Average basic shares outstanding 16,852,050 8,707,038 12,362,316 8,706,133 Average diluted shares outstanding 16,926,249 8,725,268 12,399,009 8,719,956 Mercantile Bank Corporation Third Quarter 2014 Results MERCANTILE BANK CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) Quarterly Year-To-Date (dollars in thousands except per share data) 3rd Qtr 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr EARNINGS Net interest income $ 25,989 15,553 11,064 12,695 11,994 52,605 34,761 Provision for loan losses $ ) Noninterest income $ 2,899 2,288 1,506 1,591 1,683 6,695 5,281 Noninterest expense $ 20,741 16,066 9,207 9,085 9,922 46,014 27,318 Net income before federal income tax expense $ 8,547 2,475 5,263 7,701 5,455 16,286 17,424 Net income $ 5,947 1,509 3,580 5,163 3,453 11,038 11,870 Basic earnings per share $ 0.35 0.13 0.41 0.59 0.40 0.89 1.36 Diluted earnings per share $ 0.35 0.13 0.41 0.59 0.40 0.89 1.36 Average basic shares outstanding 8,738,836 8,724,163 8,707,038 8,706,133 Average diluted shares outstanding 8,741,121 8,735,096 8,725,268 8,719,956 PERFORMANCE RATIOS Return on average assets % Return on average equity % Net interest margin (fully tax-equivalent) % Efficiency ratio % Full-time equivalent employees YIELD ON ASSETS / COST OF FUNDS Yield on loans % Yield on securities % Yield on other interest-bearing assets % Yield on total earning assets % Yield on total assets % Cost of deposits % Cost of borrowed funds % Cost of interest-bearing liabilities % Cost of funds (total earning assets) % Cost of funds (total assets) % CAPITAL Period-ending tangible equity to assets % Tier 1 leverage capital ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % Tier 1 capital $ 307,562 302,365 183,251 158,349 156,087 307,562 156,087 Tier 1 plus tier 2 capital $ 327,936 323,221 198,667 173,323 170,873 327,936 170,873 Total risk-weighted assets $ 2,335,589 2,308,746 1,227,722 1,184,332 1,170,060 2,335,589 1,170,060 Book value per common share $ 19.04 18.77 18.05 17.54 17.21 19.04 17.21 Tangible book value per common share $ 15.05 14.73 18.05 17.54 17.21 15.05 17.21 Cash dividend per common share $ 0.12 2.12 0.12 0.12 0.12 2.36 0.33 ASSET QUALITY Gross loan charge-offs $ 345 103 588 2,408 85 1,036 2,882 Recoveries $ 263 705 621 2,535 2,033 1,589 4,099 Net loan charge-offs $ 82 ) Net loan charge-offs to average loans % (0.18% ) (0.01% ) (0.05% ) (0.72% ) (0.05% ) (0.16% ) Allowance for loan losses $ 20,374 20,856 20,954 22,821 25,195 20,374 25,195 Allowance to originated loans % Nonperforming loans $ 6,071 5,741 6,342 6,718 8,609 6,071 8,609 Other real estate/repossessed assets $ 2,659 2,878 2,350 2,851 3,549 2,659 3,549 Nonperforming loans to total loans % Nonperforming assets to total assets % Mercantile Bank Corporation Third Quarter 2014 Results MERCANTILE BANK CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) Quarterly Year-To-Date (dollars in thousands except per share data) 3rd Qtr 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr NONPERFORMING ASSETS - COMPOSITION Residential real estate: Land development $ 436 463 465 467 538 436 538 Construction $ 0 22 22 22 89 0 89 Owner occupied / rental $ 5,252 4,867 4,212 4,426 3,078 5,252 3,078 Commercial real estate: Land development $ 222 327 453 481 633 222 633 Construction $ 0 0 0 0 0 0 0 Owner occupied $ 906 1,475 859 1,049 1,219 906 1,219 Non-owner occupied $ 1,585 1,198 1,883 2,108 5,490 1,585 5,490 Non-real estate: Commercial assets $ 296 267 798 1,016 1,111 296 1,111 Consumer assets $ 33 0 0 0 0 33 0 Total nonperforming assets $ 8,730 8,619 8,692 9,569 12,158 8,730 12,158 NONPERFORMING ASSETS - RECON Beginning balance $ 8,619 8,692 9,569 12,158 14,442 9,569 25,940 Additions - originated loans $ 1,215 164 174 1,869 852 1,553 2,039 Additions - merger ORE $ 830 1,187 0 0 0 2,017 0 Principal payments $ ) Sale proceeds $ ) Loan charge-offs $ 0 ) Valuation write-downs $ ) ) 0 ) Ending balance $ 8,730 8,619 8,692 9,569 12,158 8,730 12,158 LOAN PORTFOLIO COMPOSITION Commercial: Commercial & industrial $ 541,805 538,791 289,009 286,373 286,887 541,805 286,887 Land development & construction $ 52,218 55,948 37,190 36,741 40,741 52,218 40,741 Owner occupied comm'l R/E $ 412,470 411,116 264,299 261,877 258,656 412,470 258,656 Non-owner occupied comm'l R/E $ 584,422 588,752 378,034 364,066 368,301 584,422 368,301 Multi-family & residential rental $ 95,649 93,939 35,686 37,639 53,178 95,649 53,178 Total commercial $ 1,686,564 1,688,546 1,004,218 986,696 1,007,763 1,686,564 1,007,763 Retail: 1-4 family mortgages $ 217,751 215,908 30,800 31,467 31,149 217,751 31,149 Home equity & other consumer $ 163,950 169,028 31,778 35,080 36,575 163,950 36,575 Total retail $ 381,701 384,936 62,578 66,547 67,724 381,701 67,724 Total loans $ 2,068,265 2,073,482 1,066,796 1,053,243 1,075,487 2,068,265 1,075,487 END OF PERIOD BALANCES Loans $ 2,068,265 2,073,482 1,066,796 1,053,243 1,075,487 2,068,265 1,075,487 Securities $ 473,235 494,501 153,058 143,139 135,754 473,235 135,754 Other interest-bearing assets $ 82,545 60,123 84,124 129,816 92,711 82,545 92,711 Total earning assets (before allowance) $ 2,624,045 2,628,106 1,303,978 1,326,198 1,303,952 2,624,045 1,303,952 Total assets $ 2,863,104 2,879,282 1,413,515 1,426,966 1,422,003 2,863,104 1,422,003 Noninterest-bearing deposits $ 535,101 515,646 230,709 224,580 216,055 535,101 216,055 Interest-bearing deposits $ 1,736,607 1,787,615 877,542 894,331 905,454 1,736,607 905,454 Total deposits $ 2,271,708 2,303,261 1,108,251 1,118,911 1,121,509 2,271,708 1,121,509 Total borrowed funds $ 254,203 249,631 142,833 148,915 145,221 254,203 145,221 Total interest-bearing liabilities $ 1,990,810 2,037,246 1,020,375 1,043,246 1,050,675 1,990,810 1,050,675 Shareholders' equity $ 320,993 316,138 157,689 153,325 149,834 320,993 149,834 AVERAGE BALANCES Loans $ 2,075,087 1,377,986 1,059,595 1,054,573 1,072,199 1,507,942 1,049,744 Securities $ 484,345 267,273 147,164 142,736 136,455 300,616 143,882 Other interest-bearing assets $ 66,207 89,741 114,553 138,077 65,878 90,041 75,364 Total earning assets (before allowance) $ 2,625,639 1,735,000 1,321,312 1,335,386 1,274,532 1,898,599 1,268,990 Total assets $ 2,862,349 1,882,618 1,420,512 1,437,436 1,378,412 2,060,597 1,377,220 Noninterest-bearing deposits $ 532,997 318,632 214,037 220,826 204,402 356,255 189,802 Interest-bearing deposits $ 1,757,162 1,169,863 890,698 907,277 881,851 1,275,748 897,155 Total deposits $ 2,290,159 1,488,495 1,104,735 1,128,103 1,086,253 1,632,003 1,086,957 Total borrowed funds $ 245,522 176,946 156,043 150,341 137,401 193,165 135,881 Total interest-bearing liabilities $ 2,002,685 1,346,809 1,046,741 1,057,617 1,019,252 1,468,913 1,033,035 Shareholders' equity $ 316,410 205,558 155,073 151,873 149,785 226,204 149,356
